Detailed Action 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with David W. Leibovitch [Reg. No. 67184] on 11/03 /2021
The application has been amended as follows: 

1. (Currently Amended)  A method for reducing continuous-wakeup delay of a Bluetooth loudspeaker, comprising 
resetting a wakeup flag bit to wait for a next wakeup, when a stop-recording instruction sent by a terminal equipment through a wireless serial port communication protocol is received; and
executing a wakeup-interruption operation when a preset wakeup keyword is received;
wherein after again, the method further comprises 


playing voice data if the voice data as fed back by the terminal equipment is received, wherein the voice data is a response data of a voice data collected when the wireless loudspeaker is previously awakened. 


4. (Currently Amended) The method according to claim 1, wherein after the cached voice data, the method further comprises
transmitting a re-awakening instruction to the terminal equipment through the wireless serial port communication protocol to indicate stopping performing a related operation of the previous wakeup, wherein wireless loudspeaker is previously awakened, stopping the terminal equipment from transmitting the response data of the voice data collected when the wireless loudspeaker is previously awakened to the wireless loudspeaker, stopping the wireless loudspeaker from receiving the response data of the voice data collected when the wireless loudspeaker is previously awakened, stopping the wireless loudspeaker from playing the response data of the voice data collected when the wireless loudspeaker is previously awakened and stopping the terminal equipment from disconnecting with the wireless loudspeaker.

5. (Currently Amended)  The method according to claim 4, wherein before the re-awakening instruction to the terminal equipment through the wireless serial port communication protocol, the method further comprises
caching new voice data if the new voice data is collected. 

6. (Currently Amended)  The method according to claim 5, after the new voice data, the method further comprises
transmitting the cached new voice data to the terminal equipment after an instruction of notifying transmission of cache data sent by the terminal equipment through the wireless serial port communication protocol is received.

7. (Currently Amended)  The method according to claim 6, wherein after 
resetting the wakeup flag bit again to wait for a next wakeup when a new stop-recording instruction sent by the terminal equipment through the wireless serial port communication protocol is received. 

8. (Currently Amended)  A wireless loudspeaker, comprising: a memory, a processor and a computer program stored in the memory and executable by the 

9. (Currently Amended)  A non-transitory computer readable storage medium which stores a computer program, wherein when the computer program is executed by the processor, the processor is configured to implement 

10. (Currently Amended)  The method according to claim 1, wherein after 
caching voice data by the wireless loudspeaker after a wakeup-interruption is generated by the wireless loudspeaker.

11. (Currently Amended)  The method according to claim 10, wherein after wireless loudspeaker, the method further comprises
transmitting a request for establishing a synchronous directional connection to the terminal equipment by the wireless loudspeaker after the voice data is cached by the wireless loudspeaker;
transmitting a procedure of establishing synchronous directional connection to the wireless loudspeaker by the terminal equipment after the request for establishing the synchronous directional connection is received; and
wireless loudspeaker after the synchronous directional connection is established by the wireless loudspeaker. 


13. (Currently Amended)  The method according to claim 11, further comprising:
 making a response by the terminal equipment after the notification is received by the terminal equipment, wherein the response is used for indicating that the wireless loudspeaker is able to send the voice data; and
transmitting the voice data to the terminal equipment by the wireless loudspeaker after the response is received by the wireless loudspeaker. 


16. (Currently Amended)  The method according to claim 7, wherein after 
transmitting response data of the voice data to the terminal equipment by the server in a process of waiting for a next wake-up; and
transmitting the response data to the wireless loudspeaker by the terminal equipment if the response data of the voice data is received by the terminal equipment.

wireless loudspeaker by the terminal equipment specifically comprises:
transmitting the response data to the wireless loudspeaker by the terminal equipment through the synchronous directional connection.

18. (Currently Amended)  The method according to claim 16, further comprising: 
receiving and playing the response data returned by the terminal equipment by the wireless loudspeaker.


20. (Currently Amended)  The method according to claim 18, further comprising: 
emptying the cached voice data by the wireless loudspeaker after the response data is played by the wireless loudspeaker. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KESHAB R PANDEY whose telephone number is (571)270-0176. The examiner can normally be reached Monday-Friday 9:00-5:00(ET).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KESHAB R PANDEY/           Primary Examiner, Art Unit 2187